 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     NICHOLAS A. TRUTANICH
 3   United States Attorney
     District of Nevada
 4
     TROY K. FLAKE
 5   Assistant United States Attorney
     501 Las Vegas Boulevard, South, Suite 1100
 6   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 7   E-mail: troy.flake@usdoj.gov

 8   RUTH A. HARVEY
     MICHAEL J. QUINN
 9   JOHN R. KRESSE
     I-HENG HSU
10   CATHY J. BURDETTE
     SERAJUL ALI
11   U.S. Department of Justice, Civil Division
     P.O. Box 875
12   Ben Franklin Station
     Washington, D.C. 20044-0875
13   Telephone: (202) 616-2238
     E-mail: john.kresse@usdoj.gov
14
     Attorneys for the United States
15

16

17                               UNITED STATES DISTRICT COURT

18                                     DISTRICT OF NEVADA

19   UNITED STATES OF AMERICA,                       ) Case No: 2:17-cv-02303-MMD-BNW
                                                     )
20                  Plaintiff,                       )
                                                     )
21          v.                                       )   STIPULATION OF THE PARTIES
                                                     )      REQUESTING CHANGE TO
22   COUNTY OF CLARK and                             ) HEARING DATE ON DEFENDANTS’
     NEVADA LINKS, INC.,                             )     JOINT MOTION TO COMPEL
23                                                   )    PRODUCTION OF APPRAISAL
                    Defendants.                      )                 REPORT
24                                                   )
                                                                 (First Request)
25

26          The parties hereby stipulate and agree to respectfully request that the Court reschedule

27   the hearing for Defendants’ Motion to Compel Production of Appraisal Report in Compliance

28   With Subpoena (ECF No. 82). The hearing is currently set for July 8, 2019 at 1:30 p.m. in Las

                                                     1
 1   Vegas Courtroom 3B before Magistrate Judge Weksler (ECF No. 119). Due to scheduling

 2   conflicts, the parties request that the hearing be rescheduled to July 16 or 17. If those dates are

 3   unavailable, counsel for the parties are also available on July 24, July 25, August 6, and

 4   August 14.

 5          This request is the parties’ first request for a continuation of the hearing date.

 6   Dated: June 28, 2019                               /s/ John R. Kresse
                                                        John R. Kresse
 7                                                      UNITED STATES DEPARTMENT OF JUSTICE
                                                        P.O. Box 875
 8                                                      Ben Franklin Station
                                                        Washington, DC 20044-0875
 9                                                      (202) 616-2238
                                                        Attorney for Plaintiff United States
10

11                                                      /s/ Jonathan G. Hardin
                                                        Jonathan G. Hardin, pro hac vice
12                                                      PERKINS COIE LLP
                                                        700 13th Street N.W., Suite 600
13                                                      Washington, DC 20005
                                                        (202) 654-6297
14                                                      Attorney for Defendant County of Clark
15
                                                        /s/ David J. Lazerwitz
16                                                      David J. Lazerwitz, pro hac vice
                                                        FARELLA BRAUN & MARTEL LLP
17                                                      Russ Bldg., 235 Montgomery St., 17th Fl.
                                                        San Francisco, CA 94104
18                                                      (415) 954-4980
                                                        Attorney for Defendant Nevada Links, Inc.
19

20       The court is unable to accommodate the IT
                                                parties'
                                                   IS SOrequested
                                                         ORDERED: dates. Accordingly,

21      IT IS ORDERED that the parties' Stipulation (ECF No. 120) is GRANTED, and the
     hearing on the Motion to Compel (ECF No. 82), currently set for July ___________
                                                                          8, 2019 at 1:30
22                                              BRENDA    WEKSLER
     p.m. is CONTINUED to the court's earliest available date of September 3, 2019 at
                                                UNITED STATES MAGISTRATE JUDGE
23   10:00 a.m. in Courtroom 3B.
                                                DATED:                    _________
24      Dated: July 3, 2019
25                                                         _____________________________
                                                           Brenda Weksler
26                                                         United States Magistrate Judge
27

28

                                                       2
 1

 2                                 CERTIFICATE OF SERVICE

 3          In compliance with the Court’s Local Rule 5-1, the undersigned certifies that on June 28,

 4   2019, a copy of the foregoing document, “Stipulation of the Parties Requesting Change to

 5   Hearing Date on Defendants’ Joint Motion to Compel Production of Appraisal Report,” was

 6   served via e-mail upon counsel of record for defendants.

 7
                                                                /s/ John R. Kresse
 8                                                              John R. Kresse
                                                                Attorney for the United States
 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                    3
